Citation Nr: 0109279	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for left arm pain and 
numbness (to include thoracic outlet syndrome and left ulnar 
neuritis).

3.  Entitlement to service connection for a heart condition 
with near syncope episodes.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for residuals of injury 
to the middle (3rd) finger of the right hand.

6.  Entitlement to service connection for a cervical spine 
condition (to include posterior bony spurring at the C6 
level, foraminal stenosis, intervertebral disc bulging and 
spondylolysis).

7.  Entitlement to service connection for flat feet (pes 
planus).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1998.

This appeal arises from February 1999 and January 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

The Board notes that the veteran requested an examination of 
the lumbar spine "secondary to the cervical" in April 2000, 
apparently raising a claim of service connection for a lumbar 
spine disorder.  Rather than formally adjudicate this claim, 
the RO sent a letter to the veteran in May 2000 which appears 
to inform the veteran that such a claim would not be well 
grounded.  It did not explicitly deny the claim, nor was the 
veteran informed that he had any right to appeal this 
determination.  See 38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. 
§ 3.103 (2000).  Likewise, the veteran was not provided with 
an application form or information on how to establish a 
formal claim.  See 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.155 (2000).  Accordingly, the Board 
concludes that no "decision" has been taken on the 
veteran's claim, and it is referred to the RO for further 
development and adjudication consistent with the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000) (see infra).



FINDINGS OF FACT

1.  The veteran currently suffers from left arm pain and 
numbness, characterized as left ulnar neuritis, which was 
first noted during active military service and has been 
continuously symptomatic since that time.

2.  The veteran currently suffers from a cervical spine 
disorder, characterized as posterior bony spurring at the C6 
level, foraminal stenosis, intervertebral disc bulging at the 
C5-6 level and spondylosis; this disorder began during the 
veteran's active military service.

3.  The veteran was noted to have asymptomatic pes planus at 
the time of his entry into active duty; the pes planus 
increased in severity during the veteran's active military 
service and there is no medical evidence that the increase in 
severity was due to the natural progress of his condition.

4.  The veteran's right 3rd (middle) finger was noted to be 
disfigured at the time of his retirement from active military 
service; he claims he sustained an injury involving that 
finger while on active duty; his disfigured right third 
finger began during service. 


CONCLUSIONS OF LAW

1.  Left arm pain and numbness, to include thoracic outlet 
syndrome and left ulnar neuritis, was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  A cervical spine condition, to include posterior bony 
spurring at the C6 level, foraminal stenosis, intervertebral 
disc bulging at C5-6 and spondylosis, was incurred during the 
veteran's active military service. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

3.  The veteran's pre-existing pes planus was aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2000).

4.  A disfigured right 3rd (middle) finger was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must address a procedural issue with 
respect to this appeal which requires review of several 
issues not certified to the Board by the RO, but 
substantively appealed by the veteran.  The initial rating 
decision in the veteran's case occurred in February 1999, and 
involved 11 issues.  The veteran identified nine issues in 
his March 1999 notice of disagreement (NOD), and the RO 
provided him with a statement of the case (SOC) in April 1999 
properly addressing each of the nine issues.  In late April 
1999, the RO received a VA Form 9 (Appeal to Board of 
Veterans' Appeals) from the veteran.  The Form 9 did not 
specifically indicate which of the issues the veteran wished 
to appeal to the Board, nor did it indicate that he wished to 
appeal all issues listed in the SOC.  However, it 
unmistakably represented a desire to continue with appellate 
review.  The veteran later made specific arguments with 
regard to some, but not all, of the issues listed in the SOC.  

In January 2000, the RO issued a supplementary SOC (SSOC) 
which addressed four issues originally noted in the April 
1999 SOC (although it combined two of those issues - 
residuals of a cervical spine injury and thoracic outlet 
syndrome - into a single issue).  The veteran replied to the 
SSOC in February 2000, indicating that he wished to withdraw 
his appeal on the evaluation of his tinnitus, but wished to 
continue with his appeal of the other issues addressed by the 
SSOC.  He did not indicate that he wished to withdraw his 
appeal of any other issues then on appeal.  The 
identification of a single specific issue for withdrawal from 
appellate status tends to support a conclusion that the 
veteran expected other appealed issues to go forward to the 
Board.  Finally, a May 2000 Statement in Support of Claim (VA 
Form 21-4138) from the veteran states that his accredited 
representative failed to "fill in the Form 9" as the 
veteran directed.  While not indicating what his instructions 
to his representative were, this further supports the 
conclusion that the veteran expected the issues identified in 
his NOD (other than the single issue withdrawn) to go forward 
to the Board for appellate review.

Procedurally, the RO's January 2000 SSOC amounted to a de 
facto dismissal of four issues identified in the April 1999 
SOC for failure to submit an adequate substantive appeal: 
i.e., entitlement to a compensable rating for bilateral 
hearing loss, service connection for a heart condition with 
syncope, service connection for a left knee condition, and 
service connection for residuals of an injury to the 3rd 
finger of the right hand.  This dismissal was improper, as 
any determination as to the adequacy of a substantive appeal 
is reserved to the Board, and constitutes a separate 
administrative determination requiring notification and 
explanation to the veteran of his appellate rights.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.203 (2000).  Furthermore, the nature and content of the 
veteran's communications with the RO tend to indicate that he 
wished to initiate and continue an appeal as to all issues 
identified in the April 1999 SOC, other than the evaluation 
of his tinnitus (which issue he affirmatively withdrew, in 
writing).  See 38 C.F.R. § 20.204 (establishing requirements 
for withdrawal of a substantive appeal).  On this factual and 
procedural background, the Board concludes that the four 
issues identified above were, and remain, in appellate status 
and within its jurisdiction.

Entitlement to Service Connection for Left Arm Pain and 
Numbness (to include Thoracic Outlet Syndrome (TOS) and Left 
Ulnar Neuritis), a Cervical Spine Condition (to include 
Posterior Bony Spurring at the C6 Level, Foraminal Stenosis, 
Intervertebral Disc Bulging and Spondylolysis), Flat Feet 
(Pes Planus) and Residuals of Injury to the Middle (3rd) 
Finger of the Right Hand

Before addressing the above issues, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  However, the Board intends to 
grant service connection with respect to all the above issues 
save one.  Since this will constitute a full grant of the 
benefit sought on appeal with respect to those issues, any 
potential error created by the failure to notify will have 
been harmless.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  The issue of service connection for residuals of 
injury to the middle (3rd) finger of the right hand will be 
denied as indicated below, and a consideration of the impact 
of the VCAA and any possible prejudice against the veteran is 
included in that discussion.  The remaining issues on appeal 
will be remanded to the RO for further development.

Left Arm Pain and Numbness (to include Thoracic Outlet 
Syndrome and Left Ulnar Neuritis)

The veteran has claimed entitlement to service connection for 
left arm pain and numbness as well as for thoracic outlet 
syndrome (TOS).  Service medical records associate the 
veteran's left arm symptoms with diagnoses of thoracic outlet 
syndrome and ulnar neuritis.  Accordingly, the Board will 
consider those conditions together.  The service medical 
records and VA examination and treatment reports also relate 
the left arm condition to osteophytes or "spurs" of the 
cervical spine at the C6 level, with associated spondylolysis 
and some intervertebral disc bulging.  However, since the 
spurring, spondylolysis and bulging represent skeletal and 
connective tissue disorders (with potential implications as 
to range of motion of the spine), the Board has treated them 
separately, even though some symptomatology may be 
interrelated.  

For the reasons described below, the Board has determined 
that service connection should be granted both for the 
veteran's left arm pain and numbness (encompassing the 
underlying diagnoses of TOS and ulnar neuritis) and for the 
cervical spine condition.  It is important that care always 
be taken to avoid rating the same manifestation under 
different diagnoses, which is prohibited by regulation.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (permitting compensable ratings under separate 
diagnostic codes only where "none of the symptomatology . . 
. is duplicative . . . or overlapping.").  However, this 
concern relates to the evaluation of the degree of a 
disability rather than its relation to military service.  
Ratings for the veteran's disabilities must be addressed by 
the RO in the first instance and this question is not 
currently before the Board.

Service medical records show that the veteran entered active 
service with no pertinent physical defects and first began to 
complain of left arm pain in March 1997, indicating at that 
point that he had suffered from the condition for about six 
months.  The veteran stated that he felt like circulation to 
his arm stopped when the arm was abducted to 90 degrees.  
Subsequently, he was seen by military vascular, neurologic 
and orthopedic specialists, who appear to have been unable to 
conclusively diagnose the veteran's condition.  Provisional 
diagnoses included impingement syndrome, quadrilateral space 
syndrome, vascular compression, TOS, anterior scalene 
syndrome, ulnar nerve entrapment and left ulnar neuritis 
secondary to a subluxating ulnar nerve.  A nerve conduction 
study (NCS) in May 1997 was inconclusive, with minor 
abnormalities relative to the ulnar nerve demonstrated, and 
an NCS in September 1997 was essentially normal.  The veteran 
received chiropractic therapy from October through December 
of 1997, which relieved some of his complaints, and the 
chiropractor recommended postural changes to minimize future  
symptoms.  Left ulnar neuritis was noted on the veteran's 
pre-retirement physical examination in May 1998, and this 
diagnosis appears to have been the one most consistently 
offered during in-service evaluation and treatment to account 
for his left arm symptoms.  

At the veteran's initial compensation examination at the VA 
Medical Center (VAMC) in Nashville, Tennessee, in December 
1998, less than six months following his release from active 
duty, he reportedly complained of "neck pain with radiation 
of numbness to both arms."  However, no examination of the 
left arm was performed, and the examiner did not elicit any 
information from the veteran about his current symptoms.  A 
VA treatment summary sheet indicates that the veteran was 
seen for myalgia and myositis (anatomical location 
unspecified) in March 1999, but those treatment records are 
not in the claims file.  In January 2000, the veteran was 
seen for outpatient treatment at the Nashville VAMC, 
complaining in pertinent part of numbness in the left arm.  
The veteran's history of left arm and neck pain and numbness 
in service was noted at this time.  The most recent VA 
medical records in the veteran's file are CT and cervical 
myelogram reports dated in May 2000.  These indicate that a 
cervical spine MRI was performed by VA in September 1999, but 
the MRI report was not obtained by the RO and is not in the 
claims file.  When the MRI, CT and myelogram results were 
correlated by a radiologist, his impression was of a ventral 
extradural defect at the C6-7 level representing a small disc 
protrusion secondary to a prominent posterior osteophyte.  No 
conclusive diagnosis was made on the basis of this 
impression, however, and he indicated simply the existence of 
the abnormalities and the need for further attention on the 
part of the primary treating physician.  No follow-up 
information is contained in the claims file.

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may be granted under 38 C.F.R. 
§ 3.303(b) where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period, and that the condition still 
exists.  The evidence must be from a medical professional 
unless it relates to a condition which, under the Court's 
prior holdings, lay observation is competent to establish the 
existence of the disorder.  If a condition is deemed not to 
have been chronic, service connection may still be granted if 
the disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

In the veteran's case, the medical evidence plainly shows 
that he has suffered from episodes of left arm pain and 
numbness continuously since late 1996.  Numerous in-service 
examinations of his condition were performed, with somewhat 
inconclusive results, but with an ultimate diagnosis of left 
ulnar neuritis.  The cause of this neuritis may or may not be 
related to certain abnormalities of his cervical spine, 
discussed below, but the diagnosed neuritis appears to be the 
underlying basis of the pain and numbness.  The veteran's 
symptoms have apparently persisted unabated since his 
retirement from the Army.  Thus, relying on the extensive 
history set forth in the service medical records and 
considering the veteran's condition from a "continuity of 
symptomatology" standpoint under 38 C.F.R. § 3.303(b), the 
Board concludes that service connection for left arm pain and 
numbness (to include left ulnar neuritis and thoracic outlet 
syndrome) is warranted.
To the extent that any doubt exists as to the cause of the 
veteran's symptoms (i.e., whether there is actual neuritis of 
the left ulnar nerve, or merely some compression, caused by 
the C6 foraminal abnormalities and compounded by poor 
posture), the Board finds that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Cervical Spine Condition (to include Posterior Bony Spurring 
at the C6 Level, Foraminal Stenosis, Intervertebral Disc 
Bulging and Spondylosis)

In his August 1998 application, the veteran claimed 
entitlement to service connection for "CT narrowing" of the 
C-6 vertebra reportedly discovered during a visit to a 
chiropractic clinic in May 1995.  Although the veteran did 
not claim that this narrowing was caused by any specific 
injury, the RO recharacterized the issue as service 
connection for residuals of injury to the cervical spine, and 
denied the claim in its February 1999 rating decision on the 
basis that no current residuals of the injury had been 
demonstrated.  

Service medical records show no indication of any spinal 
defects at the time of the veteran's entry onto active duty.  
In May 1997, X-rays of the cervical spine appeared normal.  
In October 1997, however, a CT examination of the cervical 
spine was performed, which revealed moderate posterior bony 
spurring at the C6 level, resulting in mild to moderate 
foraminal stenosis and spondylosis.  Slight central bulging 
of the disc at the C5 level was also shown.  This resulted in 
diagnoses of cervical/brachial syndrome and subluxation 
complex when the findings were clinically correlated with the 
veteran's other symptoms.  A "narrowed spot" on the 
cervical spine and spondylolysis (sic?) at the C6 
intervertebral disc space secondary to bony spurs were also 
noted during the veteran's pre-retirement medical examination 
in May 1998.

During the veteran's December 1998 VA medical examination, 
the veteran complained of neck pain, with numbness radiating 
into both arms.  The VA examiner indicated that medical 
records were reviewed.  However, it appears this review was 
cursory, at best, since there was no discussion of the 
veteran's extensive in-service history of neck and arm 
trouble.  X-rays of the cervical spine taken during this 
examination appeared normal, similar to the May 1997 X-rays 
taken by Army medical personnel.  No CT scan was provided, 
despite the positive findings on the veteran's in-service CT 
examination.

With respect to the issue of service connection for a 
cervical spine condition, the veteran's December 1998 VA 
medical examination clearly was not "thorough and 
contemporaneous . . . [taking] into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Ordinarily, this 
would render it inadequate and require remand to the agency 
of original jurisdiction (the RO) for a new examination and 
rating action.  However, the Board finds that the veteran's 
medical records are sufficiently current and comprehensive to 
provide a basis for granting service connection for a 
cervical spine condition, to include posterior bony spurring 
at the C6 level, and mild to moderate foraminal stenosis and 
spondylosis.  

Flat Feet (Pes Planus)

With respect to this issue, the veteran's November 1977 pre-
enlistment physical examination and report of medical history 
indicate that the veteran reported no health problems at the 
time of his entry on active duty.  However, he was noted by 
the examining physician to have asymptomatic pes planus.  
Accordingly, the presumption of soundness does not apply with 
respect to this condition and it is considered to have pre-
existed service.  See 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b)(2000).

In March 1979, the veteran complained of feet swelling at 
night, indicating that the pain was sufficient to wake him 
and that he had no prior history of such a problem.  The 
physician's impression was that these problems were likely 
related to poor fitting boots.  The veteran's problems 
persisted, and he was examined by a podiatry specialist in 
July 1979.  The examiner noted corns and mild bilateral pes 
planus, and a scaphoid pad was prescribed.  Thereafter, the 
veteran's feet were asymptomatic until late 1997 or early 
1998.  In February 1998, the veteran was seen for worsening 
pain bilaterally from the great toe to 1st metatarsal, and on 
the dorsum of both feet.  The cause of the pain was assessed 
as bilateral pes planus, and the veteran's feet continued to 
be symptomatic until the date of his separation from active 
duty in July 1998.  Significantly, pes planus was not noted 
on the veteran's master health problem list until February 
1998, when it became symptomatic.  The veteran's VA 
examination at the Nashville VAMC in December 1998 merely 
notes the existence of mild to moderate flat feet, without 
additional comment.

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (1991).  A pre-existing 
disability which is aggravated during active service shall be 
considered service-connected, and the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  See 
38 U.S.C.A. § 1153 (1991); see also 38 C.F.R. §§ 3.303, 3.306 
(2000).  

Based on the statute and VA regulations, the United States 
Court of Appeals for Veteran's Claims (Court) has held that 
once a veteran's disability increases in severity during 
service there is a presumption of aggravation (i.e. service 
connection), unless it can be established by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  See Townsend v. Derwinski, 
1 Vet. App. 408, 409-10 (1991) (where veteran's preexisting 
pes planus condition was noted to be minimal soon after 
induction but severe at separation, Court stated that the 
condition had increased in severity and held that presumption 
of aggravation had attached).

Since it is uncontested that the veteran's pes planus was 
asymptomatic prior to his entry on active duty, became 
symptomatic during active duty and remains symptomatic at 
this time, it is presumed to have been aggravated during 
active service.  In the absence of any medical evidence (let 
alone "clear and unmistakable") that the increase in 
severity was due to the natural progress of the veteran's 
condition, service connection for bilateral pes planus is 
warranted.
Residuals of Injury to the Middle (3rd) Finger of the Right 
Hand

Service medical records show that the veteran had no pre-
existing injury to the right hand or fingers when he entered 
active duty, and that he injured the 5th (little) finger of 
the right hand in June 1988, while playing softball.  (A 
claim for service connection for residuals of a 5th finger 
injury was denied in January 2000.  Thereafter a notice of 
disagreement was received and a statement of the case issued.  
However, the veteran did not file a substantive appeal as to 
this issue and it is not before the Board.  Subsequent 
examination and treatment of the 5th finger injury residuals 
is discussed solely for the purpose of placing the 3rd finger 
service connection claim in context].)  On examination, some 
deformity and swelling of the 5th finger was present, but 
with full range of motion.  A small chip fracture of the 
little finger was suspected, but X-rays revealed "no 
significant abnormalities."  The veteran was placed on a 
temporary limited duty profile and advised to return to the 
clinic if necessary.  There is no indication that he did so.  
There is no indication of any injury to the right 3rd 
(middle) finger at any time during the veteran's active 
service.

The veteran's May 1998 pre-retirement physical examination 
and medical history notes that the proximal interphalangeal 
(PIP) joints of the 3rd and 5th fingers of the right hand 
were "disfigured," but indicated that there was no pain 
associated with this condition and that movements of the 
joints were "OK." 

During the veteran's December 1998 VA examination, the 
veteran reported injuring the third finger of the right hand.  
X-rays of the right hand were taken which revealed no bony or 
soft tissue abnormalities of the hand and indicated that the 
joint spaces were well-maintained.  The veteran's right hand 
was assessed as normal by the examining physician.

While the December 1998 VA examination was normal with 
respect to the right hand, given the fact that the veteran's 
separation examination clearly revealed a defect of the right 
third finger, which was not present upon entry into service, 
and considering the veteran's claim that he sustained an 
injury to this finger while on active duty, the Board finds 
that the evidence is at least in equipoise as to whether he 
has a disfigured right third finger that is the result of in-
service trauma.  


ORDER

Service connection for left arm pain and numbness (to include 
thoracic outlet syndrome and left ulnar neuritis) is granted.

Service connection for a cervical spine condition (to include 
posterior bony spurring at the C6 level and mild to moderate 
foraminal stenosis and spondylosis), is granted.

Service connection for flat feet (pes planus) is granted.

Service connection for residuals of injury to the middle 
(3rd) finger of the right hand is granted.


REMAND

Entitlement to a Compensable Rating for Bilateral Hearing 
Loss

Service medical records demonstrate that the veteran's 
hearing was normal when he entered service, and that he 
experienced hearing loss during his active service.  Rating 
criteria for hearing loss (impairment of auditory acuity) are 
found at 38 C.F.R. §§ 4.85-4.86.  Evaluation of hearing 
disabilities is based on controlled speech discrimination 
tests, together with the results of a puretone audiometry 
test.   During the veteran's December 1998 audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
55
LEFT
20
15
20
40
40

This represents a puretone average of 40 dB in the right ear 
and 28.8 dB in the left ear (using measurements at 1000, 
2000, 3000 and 4000 Hz).  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
in the left ear.  This provides a numeric designation of 
"I" for both ears.  See 38 C.F.R. § 4.85, Table VI.  
Combining these numeric designations results in a 0 percent 
rating.  Id., Table VII.

If the above examination were the only evidence of hearing 
loss in the record, the RO's denied of a compensable rating 
would be proper.  However, in June 1999 and October 1999, the 
veteran was seen with hearing related complaints.  Treatment 
notes from the October 1999 visit indicate that the veteran 
complained of worsening hearing in both ears and increased 
tinnitus.  The notes report that there was no "significant" 
change from the December 1998 audiogram, but do not quantify 
the change.  The notes also show that an audiogram was 
performed, but the claims file contains neither the audiogram 
nor a transcription of the pure-tone threshold decibel levels 
and speech recognition scores.  The record also implies that 
the veteran received further treatment for his hearing loss 
following the October 1999 visit, but no additional treatment 
records were obtained.

Because the evidentiary record apparently does not contain 
all the records of medical evaluation and treatment of the 
veteran's hearing loss, it is incomplete and inadequate for 
rating purposes.  It must therefore be returned to the RO to 
obtain the missing treatment records and undertake such 
further development, if any, that review of those records may 
require.





Service Connection for a Heart Condition with Syncope

The veteran entered service with no heart or circulatory 
disorder.  In October 1996, he complained of having felt sick 
and "passed out" following his participation in a physical 
readiness test.  During his examination, an irregular 
heartbeat with elevated ST waves was detected, and he was 
referred for a full stress test EKG (graded exercise test, or 
"GXT").  The GXT was evaluated as essentially normal, 
although it was sub-maximal and terminated early due to poor 
blood pressure response (and the veteran's near-syncopal 
status), possibly due to volume depletion.  No indication of 
ischemia was found.

In October 1997, the veteran complained of lightheadedness, 
shortness of breath and a "racing" heart.  Provisional 
diagnoses of anxiety disorder vs. side effects of Sertraline 
were offered, and the veteran was later placed on a Holter 
monitor for 24 hours, with the results correlated with a 
symptom diary he prepared.  The monitor demonstrated 
primarily normal sinus rhythm, but with periods of 
tachycardia, bradycardia and inverted T waves possibly 
indicative of ischemic changes.  Another GXT was suggested to 
rule out ischemia, and was performed in November 1997.  This 
test was evaluated as showing tachycardia, but no arrhythmias 
or obvious evidence of acute ischemic changes.  A 
recommendation was made to follow up with the primary health 
care provider for further evaluation of the veteran's 
dizziness.  This follow-up was conducted in December 1997, 
with no additional significant findings and no etiology for 
the dizziness identified.  The veteran was advised to return 
to the health clinic if his symptoms worsened, but he was not 
seen again for this problem prior to his retirement.  The 
history of "inverted T waves" was noted by the examining 
physician during the veteran's May 1998 pre-retirement 
physical, but no new evaluation or diagnosis was offered.

During the veteran's VA examination in December 1998, the 
physician noted a history of an "irregular" heartbeat "a 
couple of times," but found no current evidence of irregular 
beat or any arrhythmia, with point of maximal impulse (PMI) 
undisplaced.  The examination EKG was reported to be normal, 
no edema was noted, and peripheral pulses were present and +2 
bilaterally.  However, the EKG does not appear to have been  
GXT (the type of EKG which resulted in near syncope in-
service), and its duration is unknown.  A chest X-ray showed 
no cardiac abnormalities.  Based on this examination, the RO 
denied the veteran's claim for service connection as not well 
grounded in its February 1999 rating decision, for failure to 
demonstrate a current disability.  However, the record 
indicates that the veteran did complain of continuing 
dizziness at the eye examination performed during the 
December 1998 VA examination, and the examining physician 
specifically noted the veteran's history of inverted T-waves 
on EKGs in connection with these complaints.

Based on the above, the Board concludes that the December 
1998 VA examination was not sufficiently complete to fully 
evaluate the veteran's complaints of dizziness and irregular 
heartbeat, and does not support a conclusion that the veteran 
was free of symptoms potentially indicative of a ratable 
disorder.  See, e.g., 38 C.F.R. § 4.104, DC 7010-11 
(providing rating criteria for supraventricular and 
ventricular arrhythmias, including dizziness or syncope).  
Accordingly, the claim must be returned to the RO for a more 
complete cardiovascular examination. 

Service Connection for a Left Knee Condition

Service medical records show that the veteran entered service 
with no left knee defect.  In August 1978, the veteran 
reported knee pain.  An enlisted medic's evaluation of the 
problem was "tr[aini]ng stress," and the veteran was 
advised to treat it with heat and aspirin.  No further knee 
problems were reported until July 1992, when the veteran was 
attending Air Assault School.  At that time, he complained of 
mild left knee pain of three days duration with no trauma.  
There was mild swelling, with mild pain on flexion and 
extension.  Range of motion was normal.  The veteran was 
given an analgesic balm and aspirin.  In August 1992, the 
veteran's left knee problems reportedly increased to include 
giving way at certain times.  There was mild effusion of the 
knee and pain with extension and flexion in the lateral 
patellar aspect.  X-rays were essentially normal.  The 
treating physician's assessment was left knee inflammation 
with patellar effusion, and the veteran was treated with 
Motrin and ice.  The veteran's left knee disorder continued 
in September 1992 and he was examined again with a diagnosis 
of possible irritated lateral and medial menisci and probable 
patellofemoral syndrome.  At the veteran's retirement 
physical in May 1998, a physician noted the veteran's 
complaint of "some off/on" left knee pain since 1993 and 
some "give" of the knee joint.

At the veteran's VA physical examination in December 1998, he 
gave a history of having injured his left knee "jumping from 
a helicopter" in 1994, but there is no indication as to 
whether he reported current symptoms.  On examination, no 
swelling, deformity or limitation of range of motion of the 
knee was found.  The examiner either did not test for, or did 
not report on, any laxity or instability of the knee.  An X-
ray of the right knee was taken, but no X-ray of the left 
knee.  The examiner did not comment on the history of knee 
problems provided in the veteran's service medical records.  
Since the VA examination failed to address the veteran's in-
service left knee symptoms and diagnoses, the Board finds 
that it is inadequate and a further examination must be 
performed to evaluate the veteran's service connection claim.  
See 38 C.F.R. § 4.2, 19.9 (2000).

Accordingly, for all the above reasons, the claims file is 
REMANDED to the RO for completion of the following 
development:

1.  The RO should obtain the names and 
addresses of all private or military 
medical care providers who treated the 
veteran for hearing problems, a heart 
condition or syncope (fainting or 
dizziness), and/or a left knee condition 
since his retirement from the U.S. Army in 
July 1998.  After securing any necessary 
releases, the RO should obtain these 
records.  In addition, the RO should 
obtain copies of any VA hospitalization or 
treatment records.  All medical records 
obtained should be associated with the 
claims file.

2.  The veteran should be afforded VA 
audiological, orthopedic and 
cardiovascular examinations to determine 
the current severity of the veteran's 
hearing loss, and the etiology and extent 
of any left knee disorder and/or 
cardiovascular disorder that may be 
present.  
The audiological examination must 
include a controlled speech 
discrimination test (Maryland CNC) 
and a puretone audiometry test.  

The examination of the veteran's 
left knee condition must include the 
range of motion of the veteran's 
knee, the degree of any instability 
of the knee, and a description of 
the extent of any painful motion, 
weakness, fatigability, 
incoordination or other functional 
loss attributable to pain.  After a 
review of the claims file, to 
include the service medical records, 
the orthopedic examiner must opine 
whether it is as or more likely as 
not that any current left knee 
disability that is present is 
causally linked to any incident of 
service.  

The cardiovascular examination must 
be conducted by a cardiologist, who 
has reviewed the veteran's active 
duty complaints and treatment, and 
must include all indicated studies, 
to include a graded exercise EKG if 
deemed necessary.  The cardiologist 
should comment on the presence or 
absence of any dyspnea, fatigue, 
angina, dizziness or syncope 
elicited at various effort levels, 
and, if present, should offer an 
opinion as to whether it is as or 
more likely as not that any current 
cardiovascular disorder that may be 
present is causally linked to any 
incident of service, to include any 
in-service symptomatology.

The reports of examination should 
include a complete rationale for all 
opinions expressed.  The claims 
folder, or all pertinent medical 
records, service records and 
reports, must be made available to 
the examiners for review.  

The veteran should be advised by the 
RO that failure to report for any 
scheduled VA examination may have 
adverse consequences, including the 
denial of his claim.  See Connolly 
v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of this notification 
must be associated with the claims 
file.

3.  The RO is advised that an examination 
report which does not comply with the 
requirements set forth above is 
incomplete and must be returned for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  The RO also is requested to 
review the file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and be provided an 
appropriate period of time to respond.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



